Exhibit 10.3

 

GENERAL CONTINUING GUARANTY

 

This GENERAL CONTINUING GUARANTY (this “Guaranty”), dated as of June 10, 2005,
is executed and delivered by SAVVIS, Inc. (f/k/a SAVVIS Communications
Corporation), a Delaware corporation, SAVVIS Communications International, Inc.,
a Delaware corporation, SAVVIS Procurement Corporation, a Delaware corporation
and SAVVIS Federal Systems, Inc., a Delaware corporation (each a “Guarantor” and
collectively, the “Guarantors”), in favor of WELLS FARGO FOOTHILL, INC., a
California corporation, as arranger and administrative agent for the below
defined Lenders (in such capacity, together with its successors and assigns, if
any, in such capacity, “Agent”), in light of the following:

 

WHEREAS, SAVVIS Communications Corporation, a Missouri corporation (“Borrower”),
the below defined Lenders, and Agent are, contemporaneously herewith, entering
into that certain Credit Agreement of even date herewith (as amended, restated,
modified, renewed or extended from time to time, the “Credit Agreement”);

 

WHEREAS, Guarantors are Affiliates of Borrower and, as such, will benefit by
virtue of the financial accommodations extended to Borrower by the Lender Group;
and

 

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to extend the financial accommodations to
Borrower pursuant to the Credit Agreement, and in consideration thereof, and in
consideration of any loans or other financial accommodations heretofore or
hereafter extended by the Lender Group to Borrower, whether pursuant to the
Credit Agreement or otherwise, each Guarantor has agreed to guaranty the
Guarantied Obligations.

 

NOW, THEREFORE, in consideration of the foregoing, each Guarantor hereby agrees
as follows:

 

1. Definitions and Construction.

 

(a) Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement. The following
terms, as used in this Guaranty, shall have the following meanings:

 

“Agent” has the meaning set forth in the preamble to this Guaranty.

 

“Borrower” has the meaning set forth in the preamble to this Guaranty.

 

“Guarantied Obligations” means, with respect to the Guarantors: (a) the due and
punctual payment of the principal of, and interest (including any interest that,
but for the commencement of an Insolvency Proceeding, would have accrued) on,
any and all premium on, and any and all fees, costs, indemnities, and expenses
incurred in connection with, the Indebtedness owed by Borrower to any member of
the Lender Group or any Bank Product Provider pursuant to the terms of the
Credit Agreement or any other Loan Document and

 



--------------------------------------------------------------------------------

(b) the due and punctual payment of all other present or future Indebtedness
owing by Borrower to any member of the Lender Group or any Bank Product
Provider.

 

“Guarantor” and “Guarantors” have the meaning set forth in the preamble to this
Guaranty.

 

“Guaranty” has the meaning set forth in the preamble to this Guaranty.

 

“Indebtedness” means the Obligations, whether heretofore, now, or hereafter
made, incurred, or created, whether voluntarily or involuntarily made, incurred,
or created, whether secured or unsecured (and if secured, regardless of the
nature or extent of the security), whether absolute or contingent, liquidated or
unliquidated, or determined or indeterminate, whether individual or joint
liability, and whether recovery is or hereafter becomes barred by any statute of
limitations or otherwise becomes unenforceable for any reason whatsoever,
including any act or failure to act by any member of the Lender Group or any
Bank Product Provider.

 

“Lender Group” means, individually and collectively, each of the Lenders and
Agent.

 

“Lenders” means, individually and collectively, each of the lenders identified
on the signature pages to the Credit Agreement, and shall include any other
Person made a party to the Credit Agreement in accordance with the provisions of
Section 13.1 thereof (together with their respective successors and assigns).

 

“Lender Group” means, individually and collectively, each of the Lenders and
Agent.

 

“Credit Agreement” has the meaning set forth in the recitals to this Guaranty.

 

“Obligations” has the meaning set forth in the Credit Agreement.

 

“Voidable Transfer” has the meaning set forth in Section 9 of this Guaranty.

 

(b) Construction. Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Guaranty refer to this Guaranty
as a whole and not to any particular provision of this Guaranty. Section,
subsection, clause, schedule, and exhibit references herein are to this Guaranty
unless otherwise specified. Any reference in this Guaranty to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth

 

-2-



--------------------------------------------------------------------------------

herein). Neither this Guaranty nor any uncertainty or ambiguity herein shall be
construed against the Lender Group or Borrower, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto. Any reference herein to the satisfaction or payment in
full of the Guarantied Obligations shall mean the payment in full in cash (or
cash collateralization in accordance with the terms of the Credit Agreement) of
all Guarantied Obligations other than contingent indemnification Guarantied
Obligations and other than any Bank Product Obligations that, at such time, are
allowed by the applicable Bank Product Provider to remain outstanding and are
not required to be repaid or cash collateralized pursuant to the provisions of
the Credit Agreement. Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any requirement of a writing
contained herein shall be satisfied by the transmission of a Record and any
Record transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.

 

2. Guarantied Obligations. Each Guarantor hereby irrevocably and unconditionally
guaranties to Agent, for the benefit of the Lender Group and the Bank Product
Providers, as and for its own debt, until final payment in full thereof has been
made, (a) the payment of the Guarantied Obligations, when and as the same shall
become due and payable, whether at maturity, pursuant to a mandatory prepayment
requirement, by acceleration, or otherwise; it being the intent of each
Guarantor that the guaranty set forth herein shall be a guaranty of payment and
not a guaranty of collection; and (b) the punctual and faithful performance,
keeping, observance, and fulfillment by Borrower of all of the agreements,
conditions, covenants, and obligations of Borrower contained in the Credit
Agreement and under each of the other Loan Documents.

 

3. Continuing Guaranty. This Guaranty includes Guarantied Obligations arising
under successive transactions continuing, compromising, extending, increasing,
modifying, releasing, or renewing the Guarantied Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Guarantied Obligations after prior Guarantied Obligations have
been satisfied in whole or in part. To the maximum extent permitted by law, each
Guarantor hereby waives any right to revoke this Guaranty as to future
Indebtedness. If such a revocation is effective notwithstanding the foregoing
waiver, each Guarantor acknowledges and agrees that (a) no such revocation shall
be effective until written notice thereof has been received by Agent, (b) no
such revocation shall apply to any Guarantied Obligations in existence on such
date (including any subsequent continuation, extension, or renewal thereof, or
change in the interest rate, payment terms, or other terms and conditions
thereof), (c) no such revocation shall apply to any Guarantied Obligations made
or created after such date to the extent made or created pursuant to a legally
binding commitment of Agent in existence on the date of such revocation, (d) no
payment by any Guarantor, Borrower, or from any other source, prior to the date
of such revocation shall reduce the maximum obligation of such Guarantor
hereunder, and (e) any payment by Borrower or from any source other than such
Guarantor subsequent to the date of such revocation shall first be applied to
that portion of the

 

-3-



--------------------------------------------------------------------------------

Guarantied Obligations as to which the revocation is effective and which are
not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum obligation of any Guarantor hereunder.

 

4. Performance Under this Guaranty. In the event that Borrower fails to make any
payment of any Guarantied Obligations, on or prior to the due date thereof, or
if Borrower shall fail to perform, keep, observe, or fulfill any other
obligation referred to in clause (b) of Section 2 of this Guaranty in the manner
provided in the Credit Agreement or any other Loan Document, Guarantors
immediately shall cause, as applicable, such payment to be made or such
obligation to be performed, kept, observed, or fulfilled.

 

5. Primary Obligations. This Guaranty is a primary and original obligation of
each Guarantor, is not merely the creation of a surety relationship, and is an
absolute, unconditional, and continuing guaranty of payment and performance
which shall remain in full force and effect without respect to future changes in
conditions. Each Guarantor hereby agrees that it is directly, jointly and
severally with any other guarantor of the Guarantied Obligations, liable to
Agent, for the benefit of the Lender Group and the Bank Product Providers, that
the obligations of such Guarantor hereunder are independent of the obligations
of Borrower or any other guarantor, and that a separate action may be brought
against such Guarantor, whether such action is brought against Borrower or any
other guarantor or whether Borrower or any other guarantor is joined in such
action. Each Guarantor hereby agrees that its liability hereunder shall be
immediate and shall not be contingent upon the exercise or enforcement by any
member of the Lender Group or any Bank Product Provider of whatever remedies
they may have against Borrower or any other guarantor, or the enforcement of any
lien or realization upon any security by any member of the Lender Group or any
Bank Product Provider. Each Guarantor hereby agrees that any release which may
be given by Agent to Borrower or any other guarantor shall not release such
Guarantor. Each Guarantor consents and agrees that no member of the Lender Group
nor any Bank Product Provider shall be under any obligation to marshal any
property or assets of Borrower or any other guarantor in favor of such
Guarantor, or against or in payment of any or all of the Guarantied Obligations.

 

6. Waivers.

 

(a) To the fullest extent permitted by applicable law, each Guarantor hereby
waives: (i) notice of acceptance hereof; (ii) notice of any loans or other
financial accommodations made or extended under the Credit Agreement, or the
creation or existence of any Guarantied Obligations; (iii) notice of the amount
of the Guarantied Obligations, subject, however, to such Guarantor’s right to
make inquiry of Agent to ascertain the amount of the Guarantied Obligations at
any reasonable time; (iv) notice of any adverse change in the financial
condition of Borrower or of any other fact that might increase such Guarantor’s
risk hereunder; (v) notice of presentment for payment, demand, protest, and
notice thereof as to any instrument among the Loan Documents; (vi) notice of any
Default or Event of Default under the Credit Agreement; and (vii) all other
notices (except if such notice is specifically required to be given to such
Guarantor under this Guaranty or any other Loan Documents to

 

-4-



--------------------------------------------------------------------------------

which such Guarantor is a party) and demands to which such Guarantor might
otherwise be entitled.

 

(b) To the fullest extent permitted by applicable law, each Guarantor hereby
waives the right by statute or otherwise to require any member of the Lender
Group or any Bank Product Provider, to institute suit against Borrower or to
exhaust any rights and remedies which any member of the Lender Group or any Bank
Product Provider, has or may have against Borrower. In this regard, each
Guarantor agrees that it is bound to the payment of each and all Guarantied
Obligations, whether now existing or hereafter arising, as fully as if the
Guarantied Obligations were directly owing to Agent, the Lender Group, or the
Bank Product Providers, as applicable, by such Guarantor. Each Guarantor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Guarantied Obligations shall have been performed and
paid in cash, to the extent of any such payment) of Borrower or by reason of the
cessation from any cause whatsoever of the liability of Borrower in respect
thereof.

 

(c) To the fullest extent permitted by applicable law, each Guarantor hereby
waives: (i) any right to assert against any member of the Lender Group or any
Bank Product Provider, any defense (legal or equitable), set-off, counterclaim,
or claim which such Guarantor may now or at any time hereafter have against
Borrower or any other party liable to any member of the Lender Group or any Bank
Product Provider; (ii) any defense, set-off, counterclaim, or claim, of any kind
or nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Guarantied
Obligations or any security therefor; (iii) any right or defense arising by
reason of any claim or defense based upon an election of remedies by any member
of the Lender Group or any Bank Product Provider; (iv) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guarantied Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder.

 

(d) Until such time as all of the Guarantied Obligations have been finally paid
in full: (i) each Guarantor hereby waives and postpones any right of subrogation
such Guarantor has or may have as against Borrower with respect to the
Guarantied Obligations; (ii) each Guarantor hereby waives and postpones any
right to proceed against Borrower or any other Person, now or hereafter, for
contribution, indemnity, reimbursement, or any other suretyship rights and
claims (irrespective of whether direct or indirect, liquidated or contingent),
with respect to the Guarantied Obligations; and (iii) each Guarantor also hereby
waives and postpones any right to proceed or to seek recourse against or with
respect to any property or asset of Borrower.

 

(e) If any of the Guarantied Obligations or the obligations of any Guarantor
under this Guaranty at any time are secured by a mortgage or deed of trust upon
real property, any member of the Lender Group or any Bank Product Provider may
elect, in its sole discretion, upon a default with respect to the Guarantied
Obligations or the

 

-5-



--------------------------------------------------------------------------------

obligations of such Guarantor under this Guaranty, to foreclose such mortgage or
deed of trust judicially or nonjudicially in any manner permitted by law, before
or after enforcing this Guaranty, without diminishing or affecting the liability
of such Guarantor hereunder. Each Guarantor understands that (a) by virtue of
the operation of antideficiency law applicable to nonjudicial foreclosures, an
election by any member of the Lender Group or any Bank Product Provider to
nonjudicially foreclose on such a mortgage or deed of trust probably would have
the effect of impairing or destroying rights of subrogation, reimbursement,
contribution, or indemnity of an applicable Guarantor against such Borrower or
other guarantors or sureties, and (b) absent the waiver given by such Guarantor
herein, such an election would estop the Lender Group and the Bank Product
Providers from enforcing this Guaranty against such Guarantor. Understanding the
foregoing, and understanding that Guarantors hereby are relinquishing a defense
to the enforceability of this Guaranty, each Guarantor hereby waives any right
to assert against any member of the Lender Group or any Bank Product Provider
any defense to the enforcement of this Guaranty, whether denominated “estoppel”
or otherwise, based on or arising from an election by any member of the Lender
Group or any Bank Product Provider to nonjudicially foreclose on any such
mortgage or deed of trust. Each Guarantor understands that the effect of the
foregoing waiver may be that such Guarantor may have liability hereunder for
amounts with respect to which such Guarantor may be left without rights of
subrogation, reimbursement, contribution, or indemnity against Borrower or other
guarantors or sureties.

 

(f) Without limiting the generality of any other waiver or other provision set
forth in this Guaranty, each Guarantor waives all rights and defenses that such
Guarantor may have if all or part of the Guarantied Obligations are secured by
real property. This means, among other things:

 

(i) Any member of the Lender Group or any Bank Product Provider may collect from
any Guarantor without first foreclosing on any real or personal property
collateral that may be pledged by any Guarantor, Borrower, or any other
guarantor.

 

(ii) If any member of the Lender Group or any Bank Product Provider forecloses
on any real property collateral that may be pledged by any Guarantor, Borrower
or any other guarantor:

 

  (1) The amount of the Guarantied Obligations or any obligations of any
Guarantor in respect thereof may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.

 

  (2) Agent may collect from any Guarantor even if any member of the Lender
Group or any Bank Product Provider, by foreclosing on the real property
collateral, has destroyed any right the applicable Guarantor may have to collect
from Borrower or any other Guarantor.

 

-6-



--------------------------------------------------------------------------------

This is an unconditional and irrevocable waiver of any rights and defenses each
Guarantor may have if all or part of the Guarantied Obligations are secured by
real property.

 

(g) WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET
FORTH IN THIS GUARANTY, EACH GUARANTOR WAIVES ALL RIGHTS AND DEFENSES ARISING
OUT OF AN ELECTION OF REMEDIES BY ANY MEMBER OF THE LENDER GROUP OR ANY BANK
PRODUCT PROVIDER, EVEN THOUGH SUCH ELECTION OF REMEDIES, SUCH AS A NONJUDICIAL
FORECLOSURE WITH RESPECT TO SECURITY FOR THE GUARANTIED OBLIGATIONS, HAS
DESTROYED SUCH GUARANTOR’S RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST
BORROWER BY THE OPERATION OF APPLICABLE LAW.

 

(h) Without limiting the generality of any other waiver or other provision set
forth in this Guaranty, each Guarantor hereby agrees as follows:

 

(i) Agent’s right to enforce this Guaranty is absolute and is not contingent
upon the genuineness, validity or enforceability of any of the Loan Documents.
Such Guarantor agrees that Agent’s rights under this Guaranty shall be
enforceable even if Borrower had no liability at the time of execution of the
Loan Documents or later ceases to be liable.

 

(ii) Such Guarantor agrees that Agent’s rights under the Loan Documents will
remain enforceable even if the amount secured by the Loan Documents is larger in
amount and more burdensome than that for which Borrower is responsible. The
enforceability of this Guaranty against such Guarantor shall continue until all
sums due under the Loan Documents have been paid in full and shall not be
limited or affected in any way by any impairment or any diminution or loss of
value of any security or collateral for Borrower’s obligations under the Loan
Documents, from whatever cause, the failure of any security interest in any such
security or collateral or any disability or other defense of Borrower, any other
guarantor of Borrower’s obligations under any other Loan Document, any pledgor
of collateral for any person’s obligations to Agent or any other person in
connection with the Loan Documents.

 

(iii) Such Guarantor waives the right to require Agent to (A) proceed against
Borrower, any guarantor of Borrower’s obligations under any Loan Document, any
other pledgor of collateral for any person’s obligations to Agent or any other
person in connection with the Guarantied Obligations, (B) proceed against or
exhaust any other security or collateral Agent may hold, or (C) pursue any other
right or remedy for such Guarantor’s benefit, and agrees that Agent may exercise
its right under this Guaranty without taking any action against Borrower, any
other guarantor of Borrower’s obligations under the Loan Documents, any pledgor
of collateral for any person’s obligations to Agent or any other person in
connection with the Guarantied Obligations, and without proceeding against or
exhausting any security or collateral Agent holds.

 

-7-



--------------------------------------------------------------------------------

7. Releases. Each Guarantor consents and agrees that, without notice to or by
such Guarantor and without affecting or impairing the obligations of such
Guarantor hereunder, any member of the Lender Group or any Bank Product Provider
may, by action or inaction, compromise or settle, extend the period of duration
or the time for the payment, or discharge the performance of, or may refuse to,
or otherwise not enforce, or may, by action or inaction, release all or any one
or more parties to, any one or more of the terms and provisions of the Credit
Agreement or any other Loan Document or may grant other indulgences to Borrower
in respect thereof, or may amend or modify in any manner and at any time (or
from time to time) any one or more of the Credit Agreement or any other Loan
Document, or may, by action or inaction, release or substitute any other
guarantor, if any, of the Guarantied Obligations, or may enforce, exchange,
release, or waive, by action or inaction, any security for the Guarantied
Obligations or any other guaranty of the Guarantied Obligations, or any portion
thereof.

 

8. No Election. The Lender Group and the Bank Product Providers shall have the
right to seek recourse against any Guarantor to the fullest extent provided for
herein and no election by any member of the Lender Group or any Bank Product
Provider to proceed in one form of action or proceeding, or against any party,
or on any obligation, shall constitute a waiver of the Lender Group’s or any
Bank Product Provider’s right to proceed in any other form of action or
proceeding or against other parties unless Agent, on behalf of the Lender Group
or the Bank Product Providers, has expressly waived such right in writing.
Specifically, but without limiting the generality of the foregoing, no action or
proceeding by the Lender Group or the Bank Product Providers under any document
or instrument evidencing the Guarantied Obligations shall serve to diminish the
liability of any Guarantor under this Guaranty except to the extent that the
Lender Group and the Bank Product Providers finally and unconditionally shall
have realized payment in full of the Guarantied Obligations by such action or
proceeding.

 

9. Revival and Reinstatement. If the incurrence or payment of the Guarantied
Obligations or the obligations of any Guarantor under this Guaranty by any
Guarantor or the transfer by such Guarantor to Agent of any property of such
Guarantor should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of each
Guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

 

10. Financial Condition of Borrower. Each Guarantor represents and warrants to
the Lender Group and the Bank Product Providers that it is currently informed of
the financial condition of Borrower and of all other circumstances which a
diligent inquiry

 

-8-



--------------------------------------------------------------------------------

would reveal and which bear upon the risk of nonpayment of the Guarantied
Obligations. Each Guarantor further represents and warrants to the Lender Group
and the Bank Product Providers that it has read and understands the terms and
conditions of the Credit Agreement and each other Loan Document. Each Guarantor
hereby covenants that it will continue to keep itself informed of Borrower’s
financial condition, the financial condition of other guarantors, if any, and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Guarantied Obligations.

 

11. Payments; Application. All payments to be made hereunder by any Guarantor
shall be made in Dollars, in immediately available funds, and without deduction
(whether for taxes or otherwise) or offset and shall be applied to the
Guarantied Obligations in accordance with the terms of the Credit Agreement.

 

12. Attorneys Fees and Costs. Each Guarantor agrees to pay, on demand, all
reasonable attorneys fees and all other reasonable costs and expenses which may
be incurred by Agent or the Lender Group in connection with the enforcement of
this Guaranty or in any way arising out of, or consequential to, the protection,
assertion, or enforcement of the Guarantied Obligations (or any security
therefor), irrespective of whether suit is brought.

 

13. Notices. All notices and other communications hereunder to Agent shall be in
writing and shall be mailed, sent, or delivered in accordance Section 11 of the
Credit Agreement. All notices and other communications hereunder to any
Guarantor shall be in writing and shall be mailed, sent, or delivered in care of
Borrower in accordance with Section 11 of the Credit Agreement.

 

14. Cumulative Remedies. No remedy under this Guaranty, under the Credit
Agreement, or any other Loan Document is intended to be exclusive of any other
remedy, but each and every remedy shall be cumulative and in addition to any and
every other remedy given under this Guaranty, under the Credit Agreement, or any
other Loan Document, and those provided by law. No delay or omission by the
Lender Group or Agent on behalf thereof to exercise any right under this
Guaranty shall impair any such right nor be construed to be a waiver thereof. No
failure on the part of the Lender Group or Agent on behalf thereof to exercise,
and no delay in exercising, any right under this Guaranty shall operate as a
waiver thereof; nor shall any single or partial exercise of any right under this
Guaranty preclude any other or further exercise thereof or the exercise of any
other right.

 

15. Severability of Provisions. Each provision of this Guaranty shall be
severable from every other provision of this Guaranty for the purpose of
determining the legal enforceability of any specific provision.

 

16. Entire Agreement; Amendments. This Guaranty constitutes the entire agreement
between Guarantors and the Lender Group pertaining to the subject matter
contained herein. This Guaranty may not be altered, amended, or modified, nor
may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by each Guarantor and Agent, on behalf of
the Lender Group. Any such alteration, amendment, modification, waiver, or
consent shall be effective only to the extent

 

-9-



--------------------------------------------------------------------------------

specified therein and for the specific purpose for which given. No course of
dealing and no delay or waiver of any right or default under this Guaranty shall
be deemed a waiver of any other, similar or dissimilar, right or default or
otherwise prejudice the rights and remedies hereunder.

 

17. Successors and Assigns. This Guaranty shall be binding upon each Guarantor
and each of their successors and assigns and shall inure to the benefit of the
successors and assigns of the Lender Group and the Bank Product Providers;
provided, however, no Guarantor shall assign this Guaranty or delegate any of
its duties hereunder without Agent’s prior written consent and any unconsented
to assignment shall be absolutely void. In the event of any assignment or other
transfer of rights by the Lender Group or the Bank Product Providers, the rights
and benefits herein conferred upon the Lender Group and the Bank Product
Providers shall automatically extend to and be vested in such assignee or other
transferee.

 

18. No Third Party Beneficiary. This Guaranty is solely for the benefit of each
member of the Lender Group, each Bank Product Provider, and each of their
successors and assigns and may not be relied on by any other Person.

 

19. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS GUARANTY SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH GUARANTOR AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 19.

 

EACH GUARANTOR AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS

 

-10-



--------------------------------------------------------------------------------

GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH GUARANTOR AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 

20. Counterparts; Telefacsimile Execution. This Guaranty may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Guaranty. Delivery of an executed counterpart of this Guaranty by telefacsimile
shall be equally as effective as delivery of an original executed counterpart of
this Guaranty. Any party delivering an executed counterpart of this Guaranty by
telefacsimile also shall deliver an original executed counterpart of this
Guaranty but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Guaranty.

 

21. Agreement to be Bound. Each Guarantor hereby agrees to be bound by each and
all of the terms and provisions of the Credit Agreement. Without limiting the
generality of the foregoing, by its execution and delivery of this Guaranty,
each Guarantor hereby: (a) makes to the Lender Group each of the representations
and warranties set forth in the Credit Agreement to the extent applicable to
such Guarantor fully as though such Guarantor were a party thereto, and such
representations and warranties are incorporated herein by this reference,
mutatis mutandis; and (b) agrees and covenants (i) to do each of the things set
forth in the Credit Agreement that Borrower agrees and covenants to cause its
Subsidiaries, or Holdings and its Subsidiaries, to do to the extent applicable
to the Guarantor, and (ii) to not do each of the things set forth in the Credit
Agreement that Borrower agrees and covenants to cause its Subsidiaries, or
Holdings and its Subsidiaries, not to do to the extent applicable to the
Guarantor, in each case, fully as though such Guarantor was a party thereto, and
such agreements and covenants are incorporated herein by this reference, mutatis
mutandis.

 

[Signature page to follow]

 

-11-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the date first written above.

 

SAVVIS, Inc., a Delaware corporation By:   

/s/ Jeffrey H. Von Deylen

Title:

  

Chief Financial Officer

SAVVIS Communications International, Inc.,
a Delaware corporation By:   

/s/ Jeffrey H. Von Deylen

Title:

  

Treasurer

SAVVIS Procurement Corporation,
a Delaware corporation By:   

/s/ Jeffrey H. Von Deylen

Title:

  

Treasurer

SAVVIS Federal Systems, Inc.,
a Delaware corporation By:   

/s/ Jeffrey H. Von Deylen

Title:

  

Treasurer

 

Signature Page to General Continuing Guaranty

 